Citation Nr: 1522181	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's service-connected disabilities have been shown to render him unable to obtain and maintain gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

To qualify for a total rating for compensation purposes where a single disability has not been rated as 100 percent disabling, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.
      
In this case, the Veteran is service-connected for and currently assigned a 60 percent evaluation for coronary artery disease, status post myocardial infarction with bypass grafts; a 50 percent evaluation for posttraumatic stress disorder (PTSD); and a noncompensable evaluation for sternotomy scar associated with coronary artery disease.  His combined evaluation is currently 80 percent.  As such, the Veteran clearly meets the minimum schedular criteria for TDIU under 
38 C.F.R. § 4.16(a).  

Thus, the remaining question is whether the Veteran is unable to obtain and maintain a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, he reported in an August 2011 application for TDIU that he had completed two years of college and that he last worked March 2005 for a railroad company.  He reported that he could not work as a result of his service-connected ischemic heart disease and PTSD.  In an addendum, he stated that he felt that no employer would hire him given his service-connected disabilities.  
Regarding coronary artery disease, a February 2013 general medical examiner stated after examining the Veteran and reviewing the claims file that, based on his most recent exercise stress testing and cardiac ECHO, that the Veteran may have cardiac symptoms after strenuous exertion but such symptoms would not be expected to during sedentary activity.  As such, the examiner concluded that such condition prevents employment that involves more than mild physical activities, but would not affect his ability to perform sedentary work.  The examiner stated that the service-connected scar from the Veteran's coronary bypass would not impact his employment at either sedentary or physically-active employment.  

Regarding PTSD, a January 2013 VA examiner noted the Veteran's difficulty in establishing and maintaining effective work and social relationships as well as difficulty adapting to stressful circumstances, including work or a work like setting.  However, the examiner concluded that the PTSD symptoms would result in difficulties at times, but not to a level that would render him unemployable.  The psychologist stated that while he would have difficulties with authority at times due to his irritability, he would likely be able to remain successful overall.  

A December 2013 VA treatment record from the Veteran's treating psychologist indicated that the Veteran had quit college because he was married and making more money working for the railroad company.  However, over time, he found he could no longer control his temper and had anger outbursts with supervisors or authority figures at work.  He received feedback that he was perceived as fighting with authority and was not a good candidate for promotion to yardmaster.  He tried to change, but was not able to and later intended to provoke anger in his supervisor on a daily basis.  

The Veteran described how he began to have serious thoughts about killing his supervisor and threatened his supervisor that he would make his life miserable.  After an anger outburst in 2001, the Veteran decided to take a demotion in order to work "on the road" rather than working around others because he realized he would otherwise likely be fired.  The treatment provider stated that the Veteran's PTSD symptoms continued to worsen until he became unable to manage the stress of working, at which point he retired at 60 years old.  The psychologist opined that the Veteran would not be able to obtain and maintain employment due to his PTSD symptoms.  

The Board finds that the weight of the evidence is in favor of finding that the service-connected disabilities render him unable to obtain and maintain gainful employment.  While the VA examiner found that the Veteran would be able to be successful in a work environment despite some difficulties, his treating psychologist, who presumably has a more complete knowledge of the Veteran and his limitations, concluded that he would not be employable due to his PTSD symptoms.  Moreover, his coronary artery disease was found to provide additional limitations on his ability to perform any non-sedentary work.  

Based on the foregoing, and resolving reasonable doubt in his favor, the Board finds that the medical evidence regarding the severity of his PTSD and coronary artery disease supports an award of TDIU.  38 U.S.C.A. § 5107(b).  


ORDER

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.    


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


